           Case 1:19-cr-00291-LAP Document 208
                                           207 Filed 12/29/20
                                                     12/28/20 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013

Franklin A. Rothman                                                                   Tel: (212) 571-5500
Jeremy Schneider                                                                      Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo
                                                                        December 28, 2020
                                                                         The request to modify the
By ECF
Hon. Loretta A. Preska                                                   conditions of pretrial
United States District Judge                                             release to permit the travel
Southern District of New York                                            referenced below is approved.
500 Pearl Street                                                         SO ORDERED.
New York, New York 10007
                                                                         Dated:         December 29, 2020
                 Re:    United States v. Ademola Adebogun,                              New York, New York
                        19 Cr. 291 (LAP)

Dear Judge Preska:                                                     ____________________________
                                                                       LORETTA A. PRESKA, U.S.D.J.
        Robert Soloway and I are the attorneys for Ademola Adebogun, the defendant in the
above-captioned matter. Mr. Adebogun is currently on pretrial release and subject to conditions
that include travel restricted to the Southern and Eastern Districts of New York and the District
of New Jersey. I am writing with the consent of U.S. Pretrial Services Officer Dayshawn Bostic
to respectfully request a temporary modification of my client’s travel restrictions to permit travel
to Atlanta, Georgia from January 2 – 5, 2021 for employment purposes. The government, by
AUSA Rebecca Dell, defers to the position of Pretrial Services.

        As the Court is likely aware from our previous applications, Mr. Adebogun is the owner
of an entertainment and marketing company that hosts events at nightclubs and lounges. He has
the opportunity to personally host an event through his company on January 3, 2021 in Atlanta,
Georgia, and therefore respectfully requests permission to travel to Atlanta from January 2 – 5.
Mr. Adebogun will provide Pretrial Services with his flight itinerary and hotel address. If the
Court has any questions regarding this application please contact my office.

                                                                 Respectfully submitted,

                                                                 /s/ Rachel Perillo

cc:     Rebecca Dell and Daniel Wolf
        Assistant U.S. Attorneys (by ECF)
        Dayshawn Bostic
        U.S. Pretrial Services Officer (by Email)
